Exhibit 10.1

AMENDMENT NO. 9

This AMENDMENT NO. 9 (“AMENDMENT”) is made as of May 21, 2008, by and among
DOVER MOTORSPORTS, INC., a Delaware corporation, DOVER INTERNATIONAL SPEEDWAY,
INC., a Delaware corporation, GATEWAY INTERNATIONAL MOTORSPORTS CORPORATION, an
Illinois corporation, MEMPHIS INTERNATIONAL MOTORSPORTS CORPORATION, a Tennessee
corporation, and NASHVILLE SPEEDWAY USA, INC., a Tennessee corporation
(collectively, “BORROWERS”); PNC BANK, NATIONAL ASSOCIATION, as agent (“AGENT”);
PNC BANK, NATIONAL ASSOCIATION, in its capacity as issuer of letters of credit
(“ISSUING BANK”); and WILMINGTON TRUST COMPANY, PNC BANK, NATIONAL ASSOCIATION,
and WILMINGTON SAVINGS FUND SOCIETY, FSB (collectively, “LENDERS”).

RECITALS

The BORROWERS, the AGENT, the ISSUING BANK and the LENDERS are parties to that
certain Credit Agreement executed February 17, 2004 and effective as of
February 19, 2004, as previously amended (“CREDIT AGREEMENT”), pursuant to which
the LENDERS and the ISSUING BANK are providing to the BORROWERS certain credit
facilities (“CREDIT FACILITIES”).

The BORROWERS’ repayment obligations in connection with the CREDIT FACILITIES
are evidenced by: (a) the Second Amended and Restated Revolving Loan Promissory
Note in the stated principal amount of Forty-Four Million Three Hundred
Twenty-One Thousand Four Hundred Twenty-Four Dollars ($44,321,424.00) from the
BORROWERS to the order of Mercantile-Safe Deposit and Trust Company effective as
of April 30, 2007 (“MERCANTILE NOTE”); (b) the Amended and Restated Revolving
Loan Promissory Note in the stated principal amount of Seventeen Million One
Hundred Forty-Two Thousand Eight Hundred Fifty-Six Dollars ($17,142,856.00) from
the BORROWERS to the order of Wilmington Trust Company effective as of
February 19, 2004 (“WILMINGTON TRUST NOTE”); and (c) the Amended and Restated
Revolving Loan Promissory Note in the stated principal amount of Fourteen
Million Two Hundred Eighty-Five Thousand Seven Hundred Twenty Dollars
($14,285,720.00) from the BORROWERS to Wilmington Savings Fund Society, FSB
effective as of August 5, 2005 (“WILMINGTON SAVINGS NOTE”).

As used herein the term “LOAN DOCUMENTS” means collectively the CREDIT
AGREEMENT, the MERCANTILE NOTE, the WILMINGTON TRUST NOTE, the WILMINGTON
SAVINGS NOTE and all other documents evidencing the obligations in connection
with the CREDIT FACILITIES.

The BORROWERS have requested that the AGENT, the LENDER and the ISSUING BANK
agree to permit the BORROWERS to incur short term unsecured indebtedness.

The AGENT, the LENDERS and the ISSUING BANK are willing to consent to the
request of the BORROWERS subject to the terms and provisions of this AMENDMENT.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

Section 1. Recitals. The parties acknowledge the accuracy of the above recitals
and hereby incorporate the recitals into this AMENDMENT.

Section 2. Amendment to Credit Agreement. Section 6.4 of the CREDIT AGREEMENT is
hereby amended by deleting its present language in its entirety and substituting
in lieu thereof the following:

Section 6.4. No Indebtedness. None of the BORROWERS shall incur, create, assume,
or permit to exist any INDEBTEDNESS except: (a) the OBLIGATIONS;
(b) INDEBTEDNESS secured by PERMITTED LIENS; and (c) unsecured INDEBTEDNESS owed
to PNC Bank, National Association under short-term loans in the maximum
aggregate principal amount outstanding at any one time of Four Million



--------------------------------------------------------------------------------

Dollars ($4,000,000.00), provided that any such loan shall not remain
outstanding for a period of more than ninety (90) calendar days.

Section 3. Other Terms. Except as specifically modified herein, all other terms
and provisions of the CREDIT AGREEMENT and all other documents evidencing or
otherwise documenting the terms and provisions of the credit facilities being
provided by the LENDERS and the ISSUING BANK to the BORROWERS remain in full
force and effect and are hereby ratified and confirmed.

Section 4. Choice of Law. The laws of the State of Maryland (excluding, however,
conflict of law principals) shall govern and be applied to determine all issues
relating to this AMENDMENT and the rights and obligations of the parties hereto,
including the validity, construction, interpretation and enforceability of this
AMENDMENT.

Section 5. Delivery by Telecopier. This AMENDMENT may be delivered by telecopier
and a facsimile of any party’s signature hereto shall constitute an original
signature for all purposes.

Section 6. Counterparts. This AMENDMENT may be executed in counterparts each of
which shall be binding upon the signatories but all of which shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties have executed this AMENDMENT with the specific
intention of creating a document under seal.

 

BORROWERS:

 

DOVER MOTORSPORTS, INC.,

A Delaware Corporation

By:   /s/ Thomas G. Wintermantel                     (SEAL)  

Name: Thomas G. Wintermantel

Title:   Treasurer & Asst. Secretary

DOVER INTERNATIONAL SPEEDWAY, INC.,

A Delaware Corporation

By:   /s/ Thomas G. Wintermantel                     (SEAL)  

Name: Thomas G. Wintermantel

Title:   Treasurer & Asst. Secretary

GATEWAY INTERNATIONAL

MOTORSPORTS CORPORATION,

An Illinois Corporation

By:   /s/ Thomas G. Wintermantel                     (SEAL)  

Name: Thomas G. Wintermantel

Title:   Treasurer & Asst. Secretary

 

2



--------------------------------------------------------------------------------

MEMPHIS INTERNATIONAL MOTORSPORTS

CORPORATION, A Tennessee Corporation

By:   /s/ Thomas G. Wintermantel   (SEAL)  

Name: Thomas G. Wintermantel

Title:   Treasurer & Asst. Secretary

NASHVILLE SPEEDWAY USA, INC.,

A Tennessee Corporation

By:   /s/ Thomas G. Wintermantel   (SEAL)  

Name: Thomas G. Wintermantel

Title:   Treasurer & Asst. Secretary

AGENT:

 

PNC BANK, NATIONAL ASSOCIATION

By:   /s/ C. Douglas Sawyer   (SEAL)  

Name: C. Douglas Sawyer

Title:   Senior Vice President

LENDERS:

 

WILMINGTON TRUST COMPANY

By:   /s/ Michael B. Gast   (SEAL)  

Name: Michael B. Gast

Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION By:   /s/ C. Douglas Sawyer   (SEAL)  

Name: C. Douglas Sawyer

Title:   Senior Vice President

WILMINGTON SAVINGS FUND SOCIETY,

FSB

By:   /s/ M. Scott Baylis   (SEAL)  

Name: M. Scott Baylis

Title:   Senior Vice President

 

3



--------------------------------------------------------------------------------

ISSUING BANK:

 

PNC BANK, NATIONAL ASSOCIATION

By:   /s/ C. Douglas Sawyer                                (SEAL)  

Name: C. Douglas Sawyer

Title:   Senior Vice President

 

4